 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSEPH NICHOLS, III,                   ) Case No. CV 19-6356 DSF(JC)
                                             )
12                         Petitioner,       )
                                             ) JUDGMENT
13                  v.                       )
                                             )
14                                           )
      CHRISTIAN PFEIFFER, Warden,            )
15                                           )
                                             )
16                     Respondent.           )
     ________________________________
17
18
           Pursuant to this Court’s Order (1) Summarily Dismissing Petition for Writ
19
     of Habeas Corpus and Action; and (2) Denying a Certificate of Appealability,
20
     IT IS ADJUDGED that the Petition for Writ of Habeas Corpus and this action are
21
     dismissed.
22
           IT IS SO ADJUDGED.
23
     DATED: August 26, 2019
24
                                    _______________________________________
25
                                    HONORABLE DALE S. FISCHER
26                                  UNITED STATES DISTRICT JUDGE
27
28
